Citation Nr: 1231016	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2009.  A transcript of this hearing has been associated with the record.  

This matter was last before the Board in May 2011 at which time it was remanded for further development.  That development was completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)

In May 2011 the Board also remanded a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  That claim was subsequently granted by the RO in a June 2012 rating decision and, therefore, the appeal has been resolved and the matter is no longer before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

The competent and probative evidence does not establish that the Veteran has been assessed as having a sleep disorder and sleep disturbance is considered in the evaluation of his service-connected psychiatric disability.  



CONCLUSION OF LAW

Service connection for a sleep disorder is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2006.  

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, obtained a medical opinions as to the etiology of his claimed sleep disorder, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  


The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the service treatment records discloses no complaints or assessments regarding any sleep problems.  The Veteran did, however, receive psychiatric treatment in service, which ultimately resulted in his discharge.  Service connection is in effect for an anxiety disorder.

A review of the private medical records and VA records discloses no diagnosis of any sleep disorder, to include sleep apnea.  These records do, however, disclose numerous complaints of difficulty with sleeping and insomnia as related to the Veteran's now service-connected anxiety disorder.  They note numerous prescribed medications for this symptomatology and that the Veteran averages well less than a full night's sleep.  

At his Board hearing, the Veteran testified that he had been assessed as having a sleep disorder in or around 1952.  With respect to the records of this assessment, he testified that they were unavailable.

In light of this history and his symptoms and complaints, when this matter was last before the Board, it was remanded to address whether the Veteran's reported sleep difficulties are a symptom of his psychiatric disorder or a separate and distinct disability.  Such an examination was obtained in June 2011 and was rendered based upon a full examination of the Veteran and a review of the claims file.  

Upon examination in June 2011, the Veteran related that he started having sleep problems in service after he was put in a straight jacket related to a suicide attempt.  He related that since service he had not been able to sleep.  The examiner remarked that the Veteran sleep problem was unrelated to any lung problem as the Veteran did not have any lung diseases.  Based upon an interview, review of the record and examination of the Veteran, the examiner assessed no sleep apnea found and no lung condition found that would affect the Veteran's sleep.  The examiner concluded that the Veteran's sleep disturbance was related to his psychiatric disability.  An August 2011 VA psychiatric examination report documents complaints of sleep difficulty, but does not assess any separate compensable sleep disorder or disability.  

Entitlement to service connection for a sleep disorder is not established.  Although the Veteran has had sleep difficulty since service, a separate sleep disorder has not been assessed.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In this regard, the Board certainly acknowledges that the Veteran is competent to report a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his reference to having been assessed as having a sleep disorder over 50 years ago is very vague and cannot serve as a diagnosis.  Moreover, his reported assessment is outweighed by the medical evidence of record which clearly shows no assessed sleep disorder, but rather only sleep disturbance as a symptom of his service-connected psychiatric disorder.  Accordingly, the claim must be denied.  Gilbert, supra.  

Moreover, the Board notes that separate compensation cannot be awarded for the sleep disturbance involved with his service-connected psychiatric disability.  The rating criteria for the Veteran's psychiatric disability clearly contemplate sleep disturbance.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Because a separate rating must be based upon distinct and separate disability based on symptoms that are not duplicative or which do not overlap the symptoms already rated, to effectuate a grant of service connection would violate the regulations prohibiting the pyramiding of various diagnoses of the same disability.  38 C.F.R. § 4.14 (2011); see VAOGCPREC 23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App 259, 261 (1994) (A separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology ... is duplicative ... or overlapping.").  


ORDER

Entitlement to service connection for a sleep disorder is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


